Exhibit MICROFLUIDICS INTERNATIONAL CORPORATION NOTICE OF GRANT OF STOCK OPTION Microfluidics International Corporation (the “Company”) has granted Participant an Option to purchase shares of its Common Stock, par value $.01 per share, as follows: Optionee: Date of Grant: Total Number of Option Shares Granted: Exercise Price per Share: Is this an Incentive Stock Option?: Option Plan Pursuant to Which Option Was Granted: MICROFLUIDICS INTERNATINALCORPORATION By: Title: CEO PARTICIPANT By: Printed Name: MICROFLUIDICS INTERNATIONAL CORPORATION EMPLOYEE STOCK OPTION AGREEMENT Microfluidics International Corporation (the “Company”) has granted Participant an Option to purchase certain Shares in accordance with the Company’s 2006 Stock Plan, which grant(s) are subject to the following terms and conditions. 1.DEFINITIONS.As used herein, the following definitions shall apply: (a)“Administrator” means the Board or any of its Committees as shall be administering the Award. (b)“Applicable Laws” means the requirements relating to the administration of stock option plans under U.S. state corporate laws, U.S. federal and state securities laws, the Code, any stock exchange or quotation system on which the Common Stock is listed or quoted and the applicable laws of the State of Delaware and the
